*247
On Rehearing.

Richmond.
January 8, 1940.
Present, Holt, Hudgins, Gregory, Browning, Eggleston and Spratley, JJ.
Spratley, J.,
delivered the opinion of the court.
An opinion was handed down in this case on June 12, 1939. A petition to rehear was duly filed and granted at the September, 1939, session of this court. At the November, 1939, session the case was submitted upon oral argument and briefs and reheard. After careful and mature consideration, the court adheres to its former opinion.

Former opinion adhered to.

Holt and Browning, JJ., adhering to their former dissent.